Citation Nr: 1822790	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  15-08 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a heart disability.

2. Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2013 and February 2015 rating decisions by the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO). Jurisdiction has since been transferred to the St. Louis RO.

In April 2018, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. 

After reviewing the evidence of record, and in light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the Veteran's claim of service connection for COPD to encompass any respiratory disability, as reflected on the title page.

Initially, the Veteran appears to have withdrawn his appeal in October 2016 correspondence (received in November 2016); however, when viewed in conjunction with correspondence from his representative and subsequent correspondence of record, it appears the Veteran intended to only withdraw his request for a travel board hearing (which he eventually attended anyway). Therefore, the Board does not consider the appeal withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during the Vietnam War era.

2. The evidence is at least in equipoise that the Veteran has ischemic heart disease.


CONCLUSION OF LAW

The criteria for entitlement to service connection for ischemic heart disease have been met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although January 2015 private treatment records reflect the Veteran did not have ischemia, the Veteran's private physician, Dr. J. Gonzalez, MD, opined that the Veteran has ischemic heart disease. See September 2016 letter. Additionally, March 2018 private treatment records reflect that the Veteran has severe calcified coronary artery disease. Therefore, the evidence is at least in equipoise that the Veteran has ischemic heart disease. The Veteran's service treatment records (STRs) verify that he was in the Republic of Vietnam during the Vietnam War era. See, e.g., April 1969 STRs. Because ischemic heart disease is a presumptive disability associated with exposure to herbicide agents in Vietnam, see 38 C.F.R. §§ 3.307 and 3.309, service connection for ischemic heart disease is warranted.



ORDER

Service connection for ischemic heart disease is granted.


REMAND

The Veteran has diagnoses of COPD and pulmonary nodules. See September 2012 private treatment records. He has stated that he believes his exposure to dust while serving in Thailand and Vietnam has contributed to his respiratory disability. See, e.g., February 2015 substantive appeal. He has also indicated he believes his disability is related to his exposure to herbicide agents. See September 2012 VA Form 21-526, Application for Compensation. He underwent a VA examination in April 2013, wherein the examiner opined the Veteran's COPD condition is less likely than not related to his military service because STRs do not reflect evidence of bronchitis, pneumonia, or other similar disability at that time and COPD was diagnosed decades after the Veteran left service. The opinion is inadequate because it does not consider the Veteran's exposure to herbicide agents, exposure to dust, or discuss his pulmonary nodules diagnosis (although the chest x-ray conducted in conjunction with the examination showed multiple tiny nodular densities). As a result, remand for a new examination is necessary. See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from June 2016 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. After the above development has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of his respiratory disability(ies). The examiner should review the claim file (including this remand) and note such review was conducted. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, the Veteran's respiratory disabilities during the appeal period (from September 2012) as reflected in the record. The examiner must discuss COPD and whether the Veteran has pulmonary nodules.

(b) For each disability diagnosed, the examiner should provide an opinion and explanation as to whether it is at least as likely as not (50% or greater probability) that such disability was incurred in or otherwise related to the Veteran's military service. The examiner must discuss (i) the Veteran's exposure to herbicide agents (the examiner cannot merely state that the Veteran's respiratory disability is not a presumptive disease) and (ii) the Veteran's exposure to dust during service.

If the examiner finds that there is another more likely cause for the Veteran's respiratory disability(ies), the examiner should explain why that is so.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


